Opinion issued December 2, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00567-CR
———————————
PLEAMAN
JAMAL WILLIS, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 252nd District Court
Jefferson
County, Texas

Trial
Court Case No. 0907031
 

MEMORANDUM OPINION
          On November 4, 2010, appellant filed
a motion to dismiss the above referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
We have not yet issued
a decision.  Accordingly, the motion is granted and the appeal is dismissed.
We deny any pending
motions as moot.
The Clerk is directed to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).